NO. 07-07-0485-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 22, 2008

                         ______________________________


                         EMMA L. CZARNECKI, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;

          NO. 2006-498,812; HONORABLE LARRY B. “RUSTY” LADD, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


        Following a plea of not guilty, Appellant, Emma L. Czarnecki, was convicted of

driving while intoxicated and sentenced to 120 days confinement in the Lubbock County

Jail.   She was assessed a $1,000 fine, which was suspended.           The Trial Court’s

Certification of Defendant’s Right of Appeal contained in the supplemental clerk’s record
filed on February 13, 2008, does not comply with the requirements of Rule 25.2(d) of the

Texas Rules of Appellate Procedure.1 As of September 1, 2007, a defendant must sign

and receive a copy of the certification. Additionally, the new form provides certain

admonishments to a defendant not previously required.


       Consequently, we abate this appeal and remand this cause to the trial court for further

proceedings. Upon remand, the trial court shall utilize whatever means necessary to secure

a proper Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d). Once

properly completed and executed, the certification shall be included in a supplemental clerk’s

record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause this supplemental clerk's

record to be filed with the Clerk of this Court by November 6, 2008. This order constitutes

notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the

defective certification. If a supplemental clerk’s record containing a proper certification is not

filed in accordance with this order, this matter will be referred to the Court for dismissal. See

Tex. R. App. P. 25.2(d).


       It is so ordered.


                                                    Per Curiam


Do not publish.




       1
        The proper form for the Trial Court’s Certification of Defendant’s Right of Appeal
is contained in Appendix D to the 2008 Texas Rules of Appellate Procedure.

                                                2